Order filed June 22, 2021




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00175-CR
                                     ____________

                     JACOBE DANTE PAYTON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCR-077001A

                                       ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 52, a video.

      The clerk of the 400th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 52, a video, on or before July 6, 2021. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State's Exhibit 52, a video, to the clerk of the
400th District Court.



                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.